■Per Curiam:

The witness claimed to be incompetent was an active agent in the transaction and her testimony was admissible. The answer admitted to be due, and the court awarded to the plaintiff, all the money he claimed. Why the judgment should be reversed and the case sent back to have a jury assess the amount is incomprehensible. The answer made an equity case for specific performance. The court had the right to take the advice of a jury if it so desired, and to make additional findings. Not a single error assigned to instructions could possibly affect the few simple findings made by the jury. On all the findings the court rendered a just and equitable judgment, which is affirmed.